Per Curiam.
Order unanimously reversed upon the law, with ten dollars costs to appellant, and motion denied, with ten dollars *133costs. While the defendant’s explanation of his default could well have been deemed sufficient, the papers submitted by him upon the motion to set aside the inquest do not show that he has any defense to the action. He admits making the check upon which the plaintiff sues and says it was given as commission for the sale of a drug store business. The only defense asserted in the motion papers is that the plaintiff was not a licensed broker. That is not a defense. A broker need not be licensed under the provisions of the Real Property Law (Art. 12-A) to bring about a sale of a business. (Weingast v. Rialto Pastry Shop, 243 N. Y. 113.)
All concur; present, Cropsey, MacCrate and Lewis, JJ.